Roberts, J.
The court below did not err in overruling the exceptions to the petition. The instrument signed by appellants, admitted the capacity of appellants as trustees of the “Texas Orphan Asylum,” and their indebtedness as such, to appellee, in the sum of $220. They embrace therein also an order to their trea*150surer to pay this amount “ out of any funds, not otherwise appropriated, so soon as collected.” This order does not limit the liability of this institution to pay this debt, thus recognized, only when funds may be collected by the treasurer, which may not be otherwise appropriated. That would place the payee at the mercy of the trustees, and in a far worse condition than if the order had not been embraced in the instrument; whereas it was obviously intended for his advantage, and to save the trouble and delay of another order by the board, appropriating this amount.
The judgment does not contemplate that interest shall be computed from the date of the note, but from the date of the judgment, and is not therefore in conflict with the terms of the instrument. Judgment affirmed, with ten per cent, damages.
Affirmed with damages.